Title: To Benjamin Franklin from John Waring, 24 January 1757
From: Waring, John
To: Franklin, Benjamin



Sir
Jan. 24. 1757.
I trouble You with this [to inform you of?] the Death of a worthy Clergyman the [Reverend Henry?] Wheatley, Lecturer of St. Leonard Shoreditch, [who named?] me the Sole Executor of his last Will, by which [he leaves?] a Legacy to some of his Relations now (if alive) at Philadelphia in the following words: “I give and bequeath to Benjamin Franklin Esq. of Philadelphia in Pensilvania One hundred Pounds Sterling in Trust for John Cole Grandson of my late Brother John Wheatley of the same Place, and the elder Son of James Hunter which he has by the Mother of the said John Cole Daughter of my said Brother John Wheatley to be paid to them for their Use equally at the Discretion and Judgement of the said Mr. Franklin.”.
Mr. Henry Wheatley died on the Sixth Day of Last may, of which I had sent You earlier Advice, but that being a Clergyman and consequently but little connected with mercantile Affairs, the last Ships saild before I was apprized of it, and I was the less sollicetous to write to You About this Legacy till I cou’d be pretty certain that I should be able to honour Your Draught. I am advised to desire the favour of You to send over a Letter of Attorney to Your Correspondent here to impower him to receive this Legacy and to give a proper Discharge for the same This I am told is the legal and consequently the most safe way, and, if You approve of it shou’d be glad it were observed. Shou’d the Legatee John Cole, or all James Hunters Sons by John Coles Mother, have been dead before Mr. Wheatley, in Such Case I presume that the Legacy lapses and reverts to the Residuary Legatee, whose Name is John Rittermaster: I shall be glad of the favour of a Line from You on this Subject by the first Opportunity, and am Sir Your most humble Servant
Jn. Waring


[I know you are?] pleased with every Opportunity of doing [Good; for that?] Reason tis needless for me: Worthy Sir, to [relate to you?] what follows. I am a member of a Society [usually known?] by the Name of the Associates of the late [Dr. Bray, a?] Gentleman whose Memory ought to be dear [to all preser?]vers of piety in the Brittish Plantations [in America. The ob?]jects of our Attention as a Society are the [Instruct?]ion, and Conversion of the Negroes in the Plantations to Christianity and founding parochial Libraries for the Use of the Clergy in England and America: We shall be much obliged to You if You will favour Us with Your Sentiments on the first Design, and let us know how and by what means those poor ignorant people may be most effectualy instructed whether the parochial Clergy do take any pains with them and what Helps and Assistances they may want to enable them to diffuse the knowledge of our Religion among them? As the Lately imported Negroes are Strangers to our Language, Little Good I fear can be done with them, but might Not the black Children born in the Province be taught to read and instructed in the Principles of Christian Morality, and if the planters woud permit them, pray What Sum Sterling, per Annum wou’d be a suitable Salary for a Sober honest Master? Some few Years ago a pious Clergyman in Wales set on foot a Scheme of itinerant Schoolmasters; who after residing three Six or nine Months in one place, and teaching persons of all Ages to read, who came to them, removed to another, and did the Like there, by this means Six or Seven thousand persons (Young and old) for some Years past have been annualy taught to read and instructed in religious knowlege. Might not some Such Scheme be set on foot in Your province for the Service of the blacks? The Associates beg the favour of You to consult with the worthy Commissary and some of the other Clergy in the Neighbourhood and favour Us with the Result of Your Deliberations. One word more Both Planters and Slaves, I am told have mistaken Notions concerning [four or five lines missing] might have a very good effect upon their [morals?] and make them more faithful and honest in their Masters Service, and Such of them only, from time to time, admitted to baptism as came recommended by their Masters for their good behaviour, or who shewed by the general tenour of their Conduct that they had right Notions of Religion. I fear I have tired Your patience, but when we converse at this Distance, it is necessary to say all that occurs upon the Subject, because there may Not be an Opportunity soon of sending a Supplement. Our fund at present is but Small, however I hope by the blessing of God we shall be able to furnish those worthy Clergymen who engage with zeal in this truly Christian Design with religious Books and tracts to enable them more effectualy to carry it on and perhaps also with some useful Books towards forming a parochial Library for the Use of themselves and Successors: We shall be very thankful to You or them for any Informations which may be of Service. Letters upon this Subject directed to mee in Wood Street Spitalfields London shall be duely laid before the Associates and punctualy answered. I am once More Sir Your most humble Servant
Jn. Waring

 Addressed: To / Benjamin Franklin Esq, / at Philadelphia / in Pensilvania / America
